Citation Nr: 1048121	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-22 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to February 
2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought on appeal.  

In May 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims folder.  

Following the hearing, the record was held open for 30 days in 
order to enable the Veteran to obtain additional evidence in 
support of his claim.  Since that time, however, he has submitted 
no such information or evidence for consideration.  The 30-day 
period has now expired, and appellate review may proceed.


FINDING OF FACT

The competent evidence of record is at least in equipoise as to 
whether the Veteran's sleep apnea had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the criteria for 
service connection for sleep apnea have been met.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 4.125 
(2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

In light of the favorable disposition, the Board finds that a 
discussion of whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and that 
deciding the appeal at this time is not prejudicial to the 
Veteran.

II.  Service Connection

Service connection essentially means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2010).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and he is 
presumed to have been sound upon entry.  The presumption of 
soundness may only be rebutted by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004); 38 C.F.R. § 3.304(b) (2010).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  38 U.S.C.A. §§ 1110, 1131 (2010); Boyer v. West, 
210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain 
chronic diseases will be rebuttably presumed if they are manifest 
to a compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2010).  Sleep apnea, however, is not a 
disability for which service connection may be granted on a 
presumptive basis.   Nevertheless, service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2010).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to or 
the result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2010).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. 
App. 439, 450 (1995) (en banc), reconciling Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Veteran, in written statements and testimony before the 
Board, contends that his sleep apnea had its onset during his 
period of active service in the Coast Guard.  Specifically, he 
asserts that the long hours he spent as a commanding officer of 
three search and rescue stations and as a senior aide to an 
admiral caused him to develop chronic fatigue, deep snoring, and 
related breathing problems that disrupted his sleep patterns.  
The Veteran further contends that his fatigue, snoring, and sleep 
problems worsened in the aftermath of the September 11, 2001, 
terrorist attacks, when his Coast Guard unit was routinely on 
alert for 18 hours each day.  

In addition to alleging a direct link between his sleep apnea and 
active service, the Veteran asserts that his condition is related 
to a urinary tract disability (hyptonic bladder with intermittent 
incontinence) for which service connection has been established 
during the pendency of this appeal.  Accordingly, the Board will 
now consider whether service connection for sleep apnea is 
warranted both on a direct basis and as secondary to his service-
connected urinary tract disability.  Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009) (holding that the Board is 
required to consider all theories of entitlement raised either by 
the claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process).  

As the report of the Veteran's July 1972 service enlistment 
examination is negative for any complaints or clinical findings 
of sleep apnea or related symptoms, he is presumed to have been 
sound on entry.  38 C.F.R. § 3.304(b) (2010).  Subsequent service 
treatment records reflect that the Veteran was treated for weight 
problems in service.   However, those records do not reflect any 
specific treatment for sleep-related disorders.  Nevertheless, on 
examination in August 2003 prior to his retirement from the Coast 
Guard, he reported a history of nighttime coughing and sleep 
impairment, associated with nocturia.  Although clinical 
evaluation did not result in a specific diagnosis of sleep apnea 
or a related condition, the service medical examiner noted that 
the Veteran was overly dependent on coffee to combat fatigue.

While the Veteran acknowledges that he did not seek specific 
treatment for sleep apnea in service, he contends that his 
failure to do so was due to his ignorance about the condition.  
Additionally, he asserts that, shortly after his military 
discharge, he attempted to seek treatment at a VA medical 
facility for problems related to sleep apnea, specifically, poor 
sleeping patterns associated with frequent urination; however, he 
maintains that these symptoms were incorrectly attributed to an 
enlarged prostate.  The Veteran further alleges that this 
"incorrect VA diagnosis went on for one and a half years until a 
[VA medical provider] recommended that he take a sleep test."

The Veteran's account is corroborated by his VA medical records, 
which show that, within a year of leaving the military, he was 
treated for an enlarged prostate.  Subsequent VA medical records 
reveal that in November 2006 the Veteran took part in a sleep 
study and was diagnosed with severe sleep apnea syndrome, 
associated with obesity.  He was fitted with a continuous 
positive airway pressure device and afforded treatment for his 
sleep disorder on an ongoing basis.  

Significantly, the VA neurologist who treated the Veteran's sleep 
apnea opined in a February 2007 statement that his condition 
likely had its onset during his Coast Guard service.  As a 
rationale for that opinion, the VA neurologist observed that 
sleep apnea had not been recognized as a clinical disorder until 
relatively recently and that, as a result, many patients 
manifested symptoms of the condition "for up to 20 years" 
before obtaining a formal diagnosis.  The VA neurologist added 
that, "in all likelihood this was the situation in the Veteran's 
case," given the current severity of his symptoms and his 
reports of in-service fragmented sleep, daytime sleepiness, and 
snoring.  Additionally, the VA neurologist noted that it was 
likely that the Veteran would have been diagnosed with sleep 
apnea in the Coast Guard had he been afforded a sleep study at 
that time. 

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board finds the February 2007 VA neurologist's 
opinion, indicating that the Veteran's sleep apnea disorder 
likely began in the Coast Guard, to be both probative and 
persuasive.  The Board recognizes that the February 2007 examiner 
does not appear to have based his findings on a comprehensive 
review of the Veteran's claims file.  However, the United States 
Court of Appeals for Veterans Claims has expressly held that 
claims file review is not a requirement for medical opinions.  
Moreover, such an opinion may not be discounted solely because 
the opining clinician did not review the claims folder as there 
may be other means of ascertaining critical medical facts.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (the 
probative value of a medical opinion comes from when it is the 
factually accurate, fully articulated, and sound reasoning for 
the conclusion, not the mere fact that the claims file was 
reviewed); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993). 

Here, the February 2007 VA examiner's opinion demonstrated an 
awareness of medical facts critical to the Veteran's claim, as 
discussed in Nieves-Rodriguez.  Indeed, the VA examiner's opinion 
was based on a detailed examination of the Veteran and reflected 
a knowledge of his in-service and post-service sleep problems.  
See Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include the 
physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion). 
Additionally, that examiner's opinion was supported by a 
rationale that applied general medical principles regarding sleep 
apnea, such as its relatively recent development as a clinical 
diagnosis and the gradual onset of its symptoms, to the specific 
facts of the Veteran's case.  Moreover, that examiner's opinion 
is consistent with the other clinical and lay evidence showing 
ongoing complaints and treatment for sleep problems both during 
and after service, and there are no contrary opinions of record.  
Furthermore, as the February 2007 VA examiner's opinion is fully 
favorable to the Veteran's claim, he is not prejudiced by the 
Board's decision to afford that opinion great probative weight.

In addition to submitting the VA neurologist's February 2007 
written opinion, the Veteran has alleged that this treating 
provider subsequently told him that sleep apnea typically took at 
least "five to ten years or more to develop," thereby 
increasing the probability that his own disorder had its onset 
while he was still on active duty.  Additionally, the Veteran has 
stated that his VA treating provider informed him that his 
current sleep apnea symptoms were related to the urinary tract 
disorder for which service connection has now been established.  

Although, as a layperson, the Veteran is not competent to render 
medical opinions, he is competent to report the findings of his 
VA treating neurologist with respect to the etiology of his sleep 
apnea.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Moreover, 
the Board considers these reported findings to be credible as 
they are consistent with the other pertinent evidence of record, 
in particular the Veteran's in-service complaints of sleep 
problems associated with nocturia and the VA neurologist's 
February 2007 written opinion, which the Board considers highly 
probative.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) 
(indicating that the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant).  Accordingly, the Board 
finds that the VA neurologist's oral findings, as reported by the 
Veteran, are also of considerable probative value.

The Board recognizes that the results of the November 2006 sleep 
study indicate that the Veteran's sleep apnea syndrome is 
associated with obesity, a condition for which he is not service 
connected.  Significantly, however, the Veteran's service 
treatment records and subsequent lay statements and testimony 
show that his weight problems have existed, both during and after 
service, contemporaneously with his sleep apnea and service-
connected urinary tract disorder.  Thus, even assuming a casual 
relationship between the Veteran's sleep and weight problems, 
this does not preclude a finding that his sleep apnea had its 
onset during his period of active duty and is also related to his 
service-connected disability.  

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service records, pertinent lay 
evidence, and, in particular, the February 2007 positive nexus 
opinion of the VA treating neurologist, demonstrate that his 
currently diagnosed sleep apnea had its onset during his active 
service.  Additionally, the subsequent clinical findings of that 
VA neurologist, which the Board considers the Veteran competent 
and credible to report, indicate that his sleep apnea arose in 
service and/or is related to his service-connected urinary tract 
infection.  Such findings support a grant of service connection 
on either a direct or secondary basis.

Additionally, the Board observes that the Veteran has submitted a 
competent lay history of in-service and post-service fatigue, 
snoring, and related sleep problems - symptoms of which he has 
personal knowledge - and his statements in this regard are 
considered credible.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994). Moreover, the Veteran's account of these in-service and 
post-service symptoms is supported by his later diagnosis of 
sleep apnea.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).  The Veteran also has provided a competent 
explanation for why he did not seek specific treatment for sleep 
apnea in service or immediately after discharge.  Indeed, as 
noted above, he has indicated that he did not know about sleep 
apnea until after he left the Coast Guard.  The Board finds this 
assertion facially plausible as it is consistent with the VA 
neurologist's statement regarding the relatively recent emergence 
of sleep apnea as a known clinical condition.  Moreover, the 
Veteran has indicated that the sleep problems for which he 
initially sought treatment after service were mischaracterized as 
symptoms of an enlarged prostate, which further delayed the 
diagnosis of his sleep apnea.  Again, the Board considers this 
explanation facially plausible as it consistent with the 
Veteran's VA medical records showing treatment for an enlarged 
prostate shortly after he left the Coast Guard.  

The Board finds the Veteran's statements, when considered as a 
whole and in tandem with etiological medical opinions and other 
pertinent evidence of record, are sufficient to support a finding 
that his sleep apnea developed in the Coast Guard or is otherwise 
related to his period of active duty.  See 38 C.F.R. § 3.309(a) 
(2010).  In addition, the Board finds that the Veteran's lay 
statements, which it considers both competent and credible, 
constitute sufficient evidence of a continuity of symptomatology.  
Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. Cir. 2000).  This 
further tips the scale in favor of granting his sleep apnea 
claim.

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise.  The Veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive and 
negative evidence.  Where the evidence supports the claim or is 
in relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 
(b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that service connection for sleep apnea is warranted. 




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for sleep apnea is granted, 
subject to the statutes and regulations governing the payment of 
monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


